Title: [April 9. Thursday. 1778.]
From: Adams, John
To: 


      April 9. Thursday. 1778. Though the City was very silent and still in the latter part of the night, the Bells, Carriages and Cries in the Street, were noisy enough in the morning.
      Went in a Coach to Passy with Dr. Noel and my Son. We visitedDr. Franklin with whom I had served the best part of two Years in Congress in great Harmony and Civility, and there had grown up between Us that kind of Friendship, which is commonly felt between two members of the same public Assembly, who meet each other every day not only in public deliberations, but at private Breakfasts, dinners and Suppers, and especially in secret confidential Consultations, and who always agreed in their Opinions and Sentiments of public affairs. This had been the History of my Acquaintance with Franklin and he received me accordingly with great apparent Cordiality. Mr. Deane was gone to Marseilles to embark with D’Estaing for America. Franklin undertook the care of Jesse Deane, as I suppose had been agreed between him and the Childs Father before his departure. And he was soon sent, with my Son and Dr. Franklins Grandson Benjamin Franklin Bache, whom as well as William Franklin whom he called his Grandson, the Dr. had brought with him from America, to the Pension of Mr. Le Coeur at Passy.
      Dr. Franklin presented to me the Compliments of Mr. Turgot the late Controuler of the Finances and a very pressing Invitation to dine with him. Though I was not very well accoutered to appear in such Company I was persuaded and concluded to go. I went with Dr. Franklin and Mr. Lee, and dined with this Ex Minister. The Dutchess D’Anville, the Mother of the Duke de la Rochefoucault, and twenty others of the Great People of France were there. I thought it odd that the first Lady I should dine with in France should happen to be the Widow of our Great Ennemy who commanded a kind of Armada against Us, within my Memory: but I was not the less pleased with her Conversation for that. She appeared to be venerable for her Years, and several of her Observations at Table, full as I thought of bold, masculine and original Sense were translated to me. The House, Gardens, Library, Furniture, and Entertainment of the Table, appeared very magnificent to me, who had yet seen but little of France, and nothing at all of any other part of Europe. Mr. Turgot had the Appearance and deportment of a grave, wise and amiable Man. I was very particularly examined by the Companythrough my Colleagues and Interpriters Franklin and Lee concerning American Affairs. I should have been much better pleased to have been permitted to remain less conspicuous: but I gave to all their Inquiries the most concise and clear Answer I could and came off, for the first time I thought, well enough. Returned and supped with Franklin on Cheese and Beer.
      Dr. Franklin had shewn me the Apartements and Furniture left by Mr. Deane, which were every Way more elegant, than I desired, and comfortable and convenient as I could wish. Although Mr. Deane in Addition to these had a House, furniture and Equipage in Paris, I determined to put my Country to no further expence on my Account but to take my Lodgings under the same Roof with Dr. Franklin and to Use no other Equipage than his, if I could avoid it. This House was called the The Basse Court de Monsieur Le Ray de Chaumont, which was to be sure, not a Title of great Dignity for the Mansion of Ambassadors though they were no more than American Ambassadors. Nevertheless it had been nothing less than the famous Hotel de Vallentinois, with a Motto over the Door Si sta bene, non se move, which I thought a good rule for my Conduct. If you stand well do not move; or stand still.
     